DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on March 15, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 95-116 are pending in the application.

Specification/Informalities
In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on January 5, 2021, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 95-108, drawn to a sesquiterpene oxidase, classified in CPC C12N9/0073.
II.	Claims 109-116, drawn to a method for oxygenating a sesquiterpene, classified in CPC C12P7/26.

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the sesquiterpene oxidase of Group I can be used as an antigen in a method for producing an antibody. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the following reason(s) apply: There would be a serious search and examination burden because
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Election of Species
If the applicant elects the invention of Group I or II, the following election of species is also required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species: 
(A) SEQ ID NO: 37 and
(B) SEQ ID NO: 38. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 95-116 are generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is a different amino acid sequence and a separate keyword text and sequence search is required for each of the species.

If the applicant elects the invention of Group I or II, the following election of species is also required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species: 
(AA) further comprising a F231L or F231I substitution,
(BB) further comprising a substitution at position 46,
(CC) further comprising a substitution at position 76 including R76K, 
(DD) further comprising a substitution at position 94 including M94V, 
(EE) further comprising a L107M substitution,
(FF) further comprising a substitution at position 131 including T131Q, 
(GG) further comprising a substitution at position 284 including H284Q, 
(HH) further comprising a substitution at position 383 including R383K, 

(JJ) further comprising a substitution at position 400, 
(KK) further comprising a substitution at position 444, and 
(LL) further comprising a substitution at position 468 including T468I.
The species are independent or distinct because each of the species is a different amino acid substitution. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 95-98 and 102-116 are generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is a different amino acid substitution and a separate keyword text and sequence search is required for each of the species.

If the applicant elects the invention of Group I or II, the following election of species is also required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species: 
(AAA)	expressed in a yeast cell, and  
(BBB)	expressed in a bacterium.
The species are independent or distinct because each of the species is a different cell type, a yeast being a eukaryote and a bacterium being a prokaryote. In 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 95-102, 106-110, and 114-116 are generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is a different cell type and a separate keyword text search is required for each of the species.

If the applicant elects the invention of Group I or II, the following election of species is also required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species: 
(AAAA) co-expressed with a sesquiterpene synthase,  
(BBBB) co-expressed with a cytochrome P450 reductase partner, and
(CCCC) co-expressed with an alcohol dehydrogenase.
The species are independent or distinct because each of the species is a different enzyme. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is a different enzyme and a separate keyword text search is required for each of the species.

Applicant is advised that the reply to each of the species election requirements to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656